Case 2:19-cv-09066-SDW-ESK Document 94 Filed 04/23/20 Page 1 of 1 PageID: 1377




                                                 April 23, 2020

 VIA ECF
 Hon. Edward S. Kiel, U.S.M.J.
 United States District Court for the
  District of New Jersey
 U.S. Post Office and Courthouse Building
 2 Federal Square, Courtroom 8
 Newark, NJ 07102

            Re:    Robinson, et al. v. Jackson Hewitt, Inc., et al.
                   Civil Action No. 19-cv-9066(SDW)(ESK)

 Dear Judge Kiel:

          Together with our co-counsel, this office represents plaintiffs and the putative class in
 this matter. In coordination with counsel for defendants, this letter is submitted jointly to provide
 a list of items that the parties intend to raise as updates for court, as well as an area of discovery
 dispute for resolution in connection with the telephone status conference scheduled for April 28,
 2020 at 10 AM. Those are: (1) an update regarding named plaintiff Nicole Gibson, and (2) a
 dispute as to categories of information required to be included in privilege logs pursuant to a
 protocol for electronically stored information. The parties have met and conferred extensively
 about the privilege log dispute, but have been unable to reach a resolution. The parties will set
 forth their respective positions on that issue in a separate joint letter.

         There are other matters that may later require resort to the Court, including the
 parameters for the Rule 30(b)(6) deposition(s) of defendants and certain of plaintiffs’ responses
 to defendants’ requests for production. The parties are in the process of meeting and conferring
 about those issues, so they are not ripe for the April 28 conference. We note them, however, so
 the Court can be fully aware of where the overall discovery situation stands.

        We look forward to speaking with the Court on April 28. The parties will provide dial-in
 information by e-mail, per ECF No. 93. Thank you very much for your consideration.

                                                 Respectfully,

                                                 /s/ Bruce D. Greenberg

                                                 Bruce D. Greenberg

 bdg/abm

 cc:        All counsel (via ECF)


 823030.1
